Citation Nr: 0918413	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO. 99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury, effective August 11, 1998.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury, effective August 11, 
1998, through May 30, 2000.

3.  Entitlement to a rating in excess of 40 percent for the 
residuals of a right knee injury, effective May 31, 2000.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury, effective June 1, 2000 
through October 1, 2001.

5.  Entitlement to a rating in excess of 20 percent for the 
residuals of a right knee injury, effective October 2, 2001 
through December 2, 2002.

6.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury, effective December 3, 
2002 through June 10, 2005.
7.  Entitlement to a rating in excess of 40 percent for the 
residuals of a right knee injury, effective June 11, 2005.

8.  Entitlement to an extraschedular rating in excess of 10 
percent for the residuals of a left knee injury, effective 
August 11, 1998.

9.  Entitlement to an extraschedular rating in excess of 10 
percent for the residuals of a right knee injury, effective 
August 11, 1998, through May 30, 2000.

10.  Entitlement to an extraschedular rating in excess of 
40 percent for the residuals of a right knee injury, 
effective May 31, 2000.

11.  Entitlement to an extraschedular rating in excess of 
10 percent for the residuals of a right knee injury, 
effective June 1, 2000 through October 1, 2001.

12.  Entitlement to an extraschedular rating in excess of 
20 percent for the residuals of a right knee injury, 
effective October 2, 2001 through December 2, 2002.

13.  Entitlement to an extraschedular rating in excess of 
10 percent for the residuals of a right knee injury, 
effective December 3, 2002 through June 10, 2005.

14.  Entitlement to an extraschedular rating in excess of 
40 percent for the residuals of a right knee injury, 
effective June 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A.  Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 
1990.

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time in October 
2007.  At that time, the Board granted the following 
ratings for the Veteran's service-connected limitation of 
right knee extension:  a 40 percent rating, effective the 
date of May 31, 2000; a 20 percent rating, effective 
October 2, 2001 through December 2, 2002; and a 40 percent 
rating, effective since June 11, 2005.  

In October 2007, the Board denied entitlement to a rating 
in excess of 10 percent rating for the Veteran's service-
connected residuals of a left knee injury, effective August 
11, 1998.  The Board also confirmed and continued the 
following ratings for the Veteran's service-connected 
residuals of a right knee injury:  an initial 10 percent 
rating from August 11, 1998 through May 30, 2000; a 10 
percent rating effective June 1, 2000 through October 1, 
2001; and a 10 percent rating, effective December 3, 2002 
through June 10, 2005.  

In March 2009, pursuant to a joint motion by the Veteran 
and VA, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's October 2007 decision 
and remanded the matter to the Board for compliance with 
the instructions in the joint motion.

After review the record, the Board notes that there are 
issues with respect to the appellant's entitlement to 
extraschedular ratings for the Veteran's knee disabilities 
during the time frames at issue.  However, those issues 
require further development and are addressed in the REMAND 
section at the end of this decision.  They will be remanded 
to the RO via the VA Appeals Management Center in 
Washington, D.C.  

The record arguably raises the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Between August 11, 1998 and October 1, 2001 residuals 
of a left knee injury were not manifested by a compensable 
loss of motion.  

2.  Between October 2, 2001 and December 2, 2002, residuals 
of a left knee injury were manifested by a limitation of 
extension to 15 degrees.

3.  From December 3, 2002, residuals of a left knee injury 
were not manifested by a limitation of extension to 15 
degrees, a limitation of flexion to 45 degrees, or any 
evidence of recurrent subluxation and/or lateral 
instability..

4.  For the period from August 11, 1998 through May 30, 
2000, residuals of a right knee injury consisted primarily 
of complaints of pain, crepitus, a small amount of 
swelling, and limitation of motion, with the preponderance 
of the evidence showing flexion to at least 110 degrees.  

5.  On May 31, 2000, residuals of a right knee injury 
consisted primarily of complaints of pain, crepitus, 
swelling, and limitation of motion, with flexion to 90 
degrees and extension to 30 degrees.  

6.  For the period from June 1, 2000 through October 1, 
2001, manifestations of the Veteran's service-connected 
right knee disability consisted primarily of pain, 
crepitus, mild swelling, slight warmth, and limitation of 
motion with flexion to 60 degrees or greater and extension 
to 5 degrees or less.  

7.  For the period from October 2, 2001 through December 2, 
2002, the manifestations of the Veteran's service-connected 
right knee disability consisted primarily of complaints of 
pain and limitation of motion with flexion to 135 degrees 
and extension to 15 degrees.  

8.  For the period from December 3, 2002 through June 10, 
2005, the manifestations of the Veteran's service-connected 
right knee disability consisted primarily of marked 
tenderness to palpation, significant crepitus, effusion and 
limitation of motion with flexion to 60 degrees and 
extension to 10 degrees.  

9.  Since June 11, 2005, residuals of a right knee injury 
consisted primarily of pain, swelling, crepitus, and 
limitation of motion with flexion to 60 degrees and 
extension to no more than 30 degrees.  


CONCLUSIONS OF LAW

1.  Between August 11, 1998 and October 1, 2001, the 
criteria for an initial rating in excess of 10 percent for 
residuals of a left knee injury, were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2008).

2.  For the period from October 2, 2001 to December 2, 
2003, the criteria for a 20 percent rating for residuals of 
a left knee injury, were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

3.  Since December 3, 2001, the criteria for a rating in 
excess of 10 percent for the residuals of a left knee 
injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

4.  For the period from August 11, 1998 through May 30, 
2000, the criteria for an initial rating in excess of 10 
percent for the residuals of a right knee injury were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261.

5.  Effective May 31, 2000, the criteria for a rating in 
excess of 40 percent for the residuals of a right knee 
injury were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

6.  For the period from June 1, 2000 through October 1, 
2001, the criteria for a rating in excess of 10 percent for 
the residuals of a right knee injury were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261.

7.  For the period from October 2, 2001 through December 2, 
2002, the criteria for a rating in excess of 20 percent for 
the residuals of a right knee injury were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261.

8.  For the period from December 3, 2002 through June 10, 
2005, the criteria for a rating in excess of 10 percent for 
the residuals of a right knee injury were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261.

9.  Since June 11, 2005, the criteria for a rating in 
excess of 40 percent for the residuals of a right knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issues of entitlement to increased ratings for his 
service connected right and left knee disabilities.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in March 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.

II.  The Facts

The Veteran's service medical records show inservice 
injuries and surgery to both knees.  The Veteran was 
hospitalized by reason of recurrent subluxation of both 
knees from March to April 1985.  

A November 1998 RO decision granted service connection for 
residuals thereof.  That decision assigned noncompensable 
evaluations.

A March 1999 RO decision assigned 10 percent evaluations 
for each knee.  The Veteran appealed for greater 
evaluations.

A September 2005 RO decision increased the disability 
rating for the Veteran's right knee to 30 percent effective 
June 11, 2005 and continued the 10 percent disability 
rating for the left knee.

At a February 1999 VA examination, the Veteran reported 
pain and swelling of the knees with prolonged walking, 
particularly on the right.  Examination revealed two and a 
half inch scars over the lateral aspect of both knees.  
There was no erythema or warmth in either knee, and no 
effusion of the left knee.  There appeared to be slight 
effusion on the lateral aspect of the right knee, and 
crepitation was noted.  There was flexion to 130 degrees on 
the left and to 110 degrees on the right.  Extension was to 
140 degrees (sic) on the right.  X rays showed narrowing of 
the medial compartments, osteophytes on the superior 
margins of the patellae and lateral condyle of the left 
femur, but no effusion.  The assessment was mild 
degenerative changes and chronic knee pain bilaterally, 
with a small degree of right knee effusion.

In a September 1999 statement, his representative contended 
that the Veteran's February examination was inadequate.

A May 2000 VA treatment record noted that the Veteran 
sustained a running injury to the right knee the day 
before.  There was effusion, but no crepitus.  The anterior 
drawer sign was negative.  Pain increased with valgus 
stress, and range of motion was limited from 30 to 90 
degrees.  A magnetic resonance imaging study revealed 
chronic degenerative joint disease and a ruptured Baker's 
cyst.  The impression was "rule out" lateral collateral 
ligament tear.  Crutches were issued to the Veteran in May 
2000.

A June 1, 2000 record from Lexington Medical Center noted 
the running injury two days earlier and treatment at VA. 
The examiner noted that range of motion was from 30 to 90 
degrees at VA the day before and was currently from 0 to 
120 degrees.  There was tenderness over the insertion of 
the lateral collateral ligament, but the examiner noted 
that, "Surprisingly it does not increase with either varus 
or valgus stress."  The McMurray, drawer, and Lachman signs 
were all negative.  (Drawer and Lachman's tests, if 
positive, indicate knee instability due to injury to 
anterior and posterior ligaments.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1673, 1677 (28th ed.  1994).)  The 
assessments were lateral collateral ligament sprain, and 
right knee Baker's cyst.

A September 2000 follow-up record noted that range of right 
knee motion was from 0 to 110 degrees.

A June 27, 2001 VA treatment record noted the Veteran's 
complaint of bilateral knee pain, right worse than left.  
On examination, there was patellar crepitus bilaterally, 
but both knees were stable to varus-valgus and anterior-
posterior stress.  Range of motion was from 5 to 90 degrees 
on the right, with atrophy of the vastus medialis oblique.  
Range of motion was from 0 to 110 degrees on the left.  X 
rays showed a lateral tilt of the patellae, and moderate to 
severe degenerative joint disease bilaterally.  These 
findings were unchanged on the left and mildly advanced on 
the right when compared with May 2000 X rays.  The 
assessment was bilateral degenerative joint disease and 
patellofemoral disorder.

At an October 2, 2001 VA examination, the Veteran reported 
knee injuries in service and a reinjury in May 2000.  Pain 
had increased since May 2000 and was worse with exertion or 
prolonged walking.  Physical examination revealed that gait 
and coordination were normal, lower extremity sensation was 
normal, and motor strength was 5/5 with normal bulk and 
tone.  There was no effusion or tenderness to palpation.  
The Veteran's bilateral knee extension was to 15 degrees 
with 'pain on extremes of range of motion of both knees, at 
135 [degrees] and [five] degrees bilaterally.'  Medial 
rotation was to 30 degrees, and lateral rotation was to 40 
degrees.  There was no evidence of instability.  X-ray 
studies associated with this examination indicated 
degenerative changes with osteophyte formation on both 
knees.  The radiologist's impression was bilateral 
degenerative joint disease with joint effusion.  The 
examiner opined that the degenerative joint disease was due 
to the inservice injuries, but he attributed the current 
level of pain to the postservice May 2000 reinjury.

In a March 2002 statement, the Veteran complained of 
effusion and increased pain with exertion.

A December 3, 2002 record from the Lakeland's Orthopedic 
Clinic noted the Veteran's history of inservice injuries 
and surgeries, but he did not report the May 2000 reinjury.  
He complained of pain exacerbated by prolonged standing and 
walking, and particularly with kneeling or climbing stairs.  
Physical examination revealed effusion of both knees, right 
worse than left, and marked tenderness to palpation.  There 
was no anterior-posterior or varus-valgus instability.  
Range of motion was from 0 to 90 degrees on the left and 
from 10 to 90 degrees on the right.  The examiner diagnosed 
the Veteran with '[e]nd stage patellofemoral arthritis, and 
lateral patella subluxation of right and left knee[s].'  
The examiner opined that the Veteran could not participate 
in a job which required more than two hours of walking or 
standing per day, or which required climbing and kneeling.

At a May 29, 2003 VA examination, the Veteran gave a 
history of inservice injuries and surgeries, but he did not 
report the postservice May 2000 knee injury.  The Veteran 
complained of an intense burning pain behind the knee caps 
and a sensation of instability.  He wore a knee brace, but 
did not use a cane, and took Naprosyn for pain.  The 
examination report stated the functional limitations to the 
Veteran's knees appeared significant when he had flares of 
pain which occurred several times a week.  The examination 
report further stated that flares of pain appeared to be 
decreasing the Veteran's ability to do his job as a 
correctional officer.  Physical examination revealed 
bilateral effusion, patellofemoral crepitus, and pain with 
patellar compression.  Both knees were stable to varus-
valgus testing at 0, 30, and 60 degrees.  The anterior and 
posterior cruciate ligaments were intact.  The examination 
showed that the range of motion of the right knee was 
painful from 0 to 60 degrees and that the left knee range 
of motion was "painful ...through motion from [zero to 
90][degrees]....' X rays showed, and the diagnosis was, 
bilateral severe degenerative joint disease.  The examiner 
concluded that the Veteran had 'severe degenerative joint 
disease of both knees.'  The examiner said that functional 
limitations would increase with flare-ups and further 
opined that the Veteran's disability was due to significant 
degenerative joint disease, not a Baker's cyst.

In an October 2003 statement, the Veteran reiterated his 
complaints of effusion and increased pain with exertion.

At his June 11, 2005 VA examination, the Veteran reported 
progressive chronic knee pain, with night pain and 
mechanical symptoms such as catching and locking, and a 
sensation of instability.  He indicated that this had 
worsened over the past ten years.  He stated that his pain 
was aggravated with walking, running, or squatting and/or 
lifting objects greater than 20 to 30 pounds.  The examiner 
noted that the Veteran's right knee pain appeared to be 
worse than the left.  The Veteran denied having any 
episodes of dislocation or subluxation, but reported a 
sensation of instability which greatly affected his daily 
activities, where he could not participate in any 
recreational activities.  The Veteran stated that he could 
probably walk a mile about two years ago, but now could 
only walk over one block.  He had difficulty climbing 
stairs, and was not able to perform household work 
including mopping, and mowing.  Sitting activities were 
okay but noted increased stiffness and pain after sitting 
for an extended period of time.

The examiner noted that the Veteran had a range of motion 
of 10 to 80 degrees in the right knee, which caused him 
significant pain 'throughout the range of motion.  
Repetitive motion was extremely painful.'  He had a 
positive effusion which was approximately 3+.  He showed 
significant patellofemoral crepitus on motion.  He had 
diffuse tenderness to palpation over the medial and lateral 
femoral condyles, and medial and lateral joint line 
tenderness.  McMurray's test was negative.  On examination 
he had a negative Lachman's, negative anterior drawer and 
negative posterior drawer.  He was stable to varus and 
valgus stressing at 0 and 30 degrees.  After repetitive 
motion, the Veteran's repetitive motion decreased due to 30 
to 60 degrees due to fatigue and pain.  The range of motion 
of the Veteran's left knee was limited with a range of 5 
degrees to 90 degrees.  He had pain particularly at 10 
degrees shy of full extension and 10 degrees  shy of full 
flexion.  After repetition, the entire range of left knee 
motion was reportedly painful, and the appellant complained 
of fatigue.  The anterior tibialis, extensor tibialis, 
extensor hallucis longus, gastrocs and quadriceps muscle 
groups all showed 5/5 in strength.  X-rays revealed severe 
bilateral degenerative joint disease.  The diagnosis was 
severe degenerative joint disease of each knee, advanced 
for the appellant's age.

In an addendum to the June 2005 VA examination, the 
examiner indicated that the Veteran described his pain as 
being constant, although pain did increase in severity at 
least five or six times per day, particularly when 
performing activities such as extended walking, extended 
standing, lifting, running and/or squatting.  He did not 
use any braces or assistive devices.  Flare ups limited the 
appellant's ability to perform activities of daily living 
as they caused a sensation of instability affecting his 
ability to walk, mow grass, mop, and climb stairs.  The 
Veteran's gait was antalgic, but he was able to walk 
independently.  He grimaced particularly on range of motion 
studies of each knee, and with repetitive motion.  
Repetitive motion reproduced pain, fatigue, as well as a 
limited range of right knee motion to 30 to 60 degrees.  On 
evaluation of the left knee, his range of motion was 
limited and on repetitive motion it was reduced to 10 to 80 
degrees.

III. Criteria

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  
38 U.S.C.A.§ 1155; 38 C.F.R. Part 4 (2008).  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  

The residuals of the Veteran's bilateral knee injuries are 
rated as arthritis due to trauma.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Traumatic arthritis, established by 
X-ray findings, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

Limitation of motion of knee is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees or when extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 30 
degrees.  A 50 percent rating is warranted when extension 
is limited to 45 degrees.  

Potentially applicable in rating the Veteran's right knee 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5257, the 
diagnostic code used to rate knee impairment associated 
with recurrent subluxation or lateral instability.  Indeed, 
when service connection for bilateral knee disability was 
granted in November 1998, each was rated in accordance with 
Diagnostic Code 5257.  Under that code, a 10 percent rating 
is warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, while a 30 
percent rating is warranted for severe recurrent 
subluxation or lateral instability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration must 
also be given to weakened movement, excess fatigability, 
and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.).  (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d) Excess 
fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  In any event, level of 
impairment includes a full description of the effects of 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a Veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. 
App. 119 (1999) (When service connection is granted and an 
initial rating award is at issue (as in this case with 
respect to radiculopathy of the left lower extremity) 
separate ratings can be assigned for separate periods from 
the time service connection became effective.).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Analysis

The Veteran contends that the initial 10 percent schedular 
rating for his service-connected left knee disability and 
the various schedular ratings for his service-connected 
right knee disability do not adequately reflect the level 
of impairment caused by those disorders.  He maintains that 
he has severe arthritis in each knee, manifested by 
significant pain, crepitus, and limitation of motion.  He 
states that the pain increases with repetition and results 
in further reduction in his range of motion.  Therefore, he 
maintains that increased ratings are warranted for each 
knee.  

After carefully considering the Veteran's claims in light 
of the record and the applicable law, the Board is of the 
opinion that, with one exception,  the preponderance of the 
evidence is against the claims.  Accordingly, save for the 
exception noted below, the claims for increased schedular 
ratings are denied.  

The Left Knee

Since service connection became effective August 11, 1998, 
the Veteran's service-connected left knee disability has 
been manifested primarily by complaints of pain, crepitus, 
and limitation of motion.  He also has a surgical scar on 
the left knee.

Prior to October 2, 2001, the preponderance of the evidence 
of record shows no left knee subluxation or lateral 
instability.  Moreover, there is no evidence that left knee 
motion was manifested by extension limited to 15 degrees, 
or that flexion was ever limited to 45 degrees.  As such, 
the clinical evidence for the term between August 11 and 
October 1, 2001, preponderates against the assignment of an 
increased rating.

During his October 2, 2001 VA examination he was only able 
to extend his left knee to 15 degrees.  While a 20 percent 
rating is therefore warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 from this date based on this finding, 
there is no competent clinical evidence that flexion was 
ever limited to 45 degrees, that extension was ever limited 
to 20 degrees, or that there was any objective evidence of 
subluxation or lateral instability.  Hence, there is no 
basis for an evaluation in excess of 20 percent beginning 
October 2, 2001.

By December 3, 2002, it is evident that the appellant's 
left knee disorder has improved.  In this regard, since 
that date the preponderance of the evidence is against 
finding any indication of subluxation or lateral 
instability, flexion was never limited to 45 degrees, and 
extension was never limited to more than 10 degrees.  
Accordingly, the Board finds that no more than a 10 percent 
rating is in order for the appellant's left knee from 
December 3, 2002.

In making these findings the Board notes that the Veteran 
reports feelings of instability in his left knee.  Notably, 
tests of instability have been negative, and the 
preponderance of the evidence is against finding any 
competent evidence of recurrent subluxation since the 
Veteran's separation from service.  He generally has not 
used a brace or cane or other assistive device to walk, and 
the preponderance of the evidence has been negative for any 
heat, swelling, discoloration, or deformity associated with 
the left knee.  

The above staged ratings are consistent with the decision 
announced in Fenderson which held that a Veteran may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the claim was filed until a final decision is made.

The Right Knee

August 11, 1998 through May 30, 2000

During the period from August 11, 1998 through May 30, 
2000, the Veteran's service-connected right knee disability 
was manifested primarily by complaints of pain, crepitus, a 
small amount of swelling, and limitation of motion.  X-rays 
revealed mild degenerative changes in the right knee; 
however, there was no discoloration or warmth, and the and 
his strength and deep tendon reflexes were normal at 5/5 
and 2+, respectively.  Moreover, the preponderance of the 
evidence is against finding recurrent subluxation or 
instability.  Although the Veteran was only able to flex 
his leg to 110 degrees, the loss of motion was 
noncompensable.  

During the February 1999 VA examination, the Veteran was 
reportedly able to extend his to only 140 degrees [sic].  
However, it is clear from reviewing the totality of the 
evidence that such a degree of extension was not properly 
reported.  Had the Veteran, in fact, demonstrated such a 
degree of extension, he would have been unable to walk or 
get around without the use of an assistive device.  Rather 
than complain of an inability to walk, he complained of 
difficulty with prolonged walking and negotiating stairs.  
Moreover, there was no evidence that he used any assistive 
devices to walk.  Hence, for the period from August 11, 
1998 through May 30, 2000, there was no evidence, either on 
the basis of limitation of motion or instability, that the 
Veteran's limitation of left knee disability met the 
schedular criteria for a rating in excess of 10 percent.  
Accordingly, an increased rating was not warranted.

May 31, 2000

While running on May 30, 2000, the Veteran sustained an 
intercurrent injury to his right knee.  The primary 
manifestations were pain, crepitus, effusion, and 
limitation of motion, manifested by extension to only 
30 degrees and flexion to 90 degrees.  The possibility of a 
lateral collateral ligament tear was considered, and he was 
issued crutches.  He was ordered to avoid weight bearing 
for two weeks and to keep the knee elevated.  There was no 
competent evidence of instability, and there was no 
evidence of warmth, discoloration, or deformity.  In light 
of the limitation of motion shown on examination on May 31, 
2000, the Veteran's service-connected right knee disability 
more nearly approximated the criteria for a 40 percent 
rating for impairment of extension of the right knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Given the absence 
of any evidence that extension was limited to 45 degrees, 
or that there was evidence of ankylosis there is no 
objective evidence of that his right knee disability met or 
more nearly approximated the criteria for a higher 
evaluation under any of the applicable diagnostic codes.  
Therefore, the 40 percent rating was properly assigned.  

The Board acknowledges that this award is for a single day.  
The Veteran's right knee beginning June 1, 2000, and 
through October 1, 2001 was manifested by a noncompensable 
limitation of both extension and flexion.  Hence, there is 
no basis for the continued assignment of a 40 percent 
rating effective June 1, 2000.  

Still, under 38 U.S.C.A. § 5111 (West 2002), which provides 
that notwithstanding section 5110 of this title or any 
other provision of law, payment of monetary benefits based 
on an increased award of compensation, may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective as provided, the 
appellant's May 31, 2000 award is effectuated and begins to 
run June 1, 2000.  Based on the improvement shown on June 
1, 2000, under 38 U.S.C.A. § 5111, the improvement will be 
reflected in the decreased monetary benefits paid on July 
1, 2000.  As above, the doctrine announced in Fenderson 
acknowledges that a Veteran, such as the appellant here, 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the claim was filed until a final decision is made

June 1, 2000 through October 1, 2001

For the period from June 1, 2000 through October 1, 2001, 
the Veteran's right knee disability was manifested 
primarily by complaints of pain, crepitus, mild swelling, 
slight warmth, and limitation of motion.  Although VA X-
rays of the right knee, taken on June 27, 2001, showed 
severe osteoarthritic changes with mild advancement since 
May 31, 2000, the Veteran was able to flex the knee to at 
least 90 degrees and to extend it to 5 degrees.  Such 
limitation of motion was noncompensable Diagnostic Code 
5260 and 5261.  Moreover, the knee remained stable, and 
there was no evidence of warmth, effusion, discoloration, 
deformity, There were also no demonstrated deficits in his 
strength, reflexes, or sensation.  Consequently, there was 
no basis for a rating in excess of 10 percent under any of 
the applicable diagnostic codes.  

October 2, 2001 through December 2, 2002

During his VA examination on October 2, 2001, the Veteran's 
service-connected right knee disability was manifested 
primarily by complaints of pain and limitation of motion.  
While the limitation of flexion remained noncompensable at 
135 degrees, the Veteran's inability to extend his knee 
beyond 15 degrees merited a 20 percent rating under 
Diagnostic Code 5261.  Although the Veteran continued to 
complain of knee pain with exertion, particularly prolonged 
walking, his gait and coordination remained normal, and the 
knee remained stable.  Moreover, there was no evidence of 
warmth, swelling, deformity, or discoloration, nor were 
there any demonstrated deficits in his strength, reflexes, 
or sensation.  Thus, there was no schedular basis for a 
rating in excess of 20 percent.  Indeed, those findings 
remained essentially the same until December 3, 2002, when 
private medical treatment revealed improvement in the 
manifestations associated with the Veteran's right knee 
disability.  


December 3, 2002 through June 10, 2005

During his treatment on December 3, 2002 at the Lakelands 
Orthopedic Clinic and during his VA examination in May 
2003, the Veteran continued to complain of right knee pain 
exacerbated by prolonged standing and walking, and 
particularly with kneeling or climbing stairs.  He also 
reported a sensation of instability.  On examination, his 
right knee disability was manifested primarily by effusion, 
significant crepitus, marked tenderness to palpation, and 
limitation of motion.  While X-rays confirmed the presence 
of severe degenerative arthritis, flexion was accomplished 
to at least 60 degrees and remained noncompensable.  
Moreover, he was able to extend his right knee to at least 
10 degrees which represented an improvement and was 
consistent with the criteria for a 10 percent rating.  
Although he wore a knee brace during the VA examination and 
lateral subluxation was reported as part of the diagnosis 
at the Lakelands Orthopedic Clinic, that report was not 
confirmed by objective demonstration.  Indeed, during the 
VA examination, the anterior and posterior cruciate 
ligaments were intact, and the Veteran's right knee was 
judged to be stable.  There remained no evidence of warmth, 
deformity, or discoloration, and there were no demonstrated 
deficits in his strength, reflexes, or sensation.  

The evidence showed that the Veteran's right knee 
disability had lessened his ability to perform his job as a 
correctional officer.  In this regard, the Lakelands 
Orthopedic Clinic examiner opined that although the Veteran 
could work at a sedentary level, he could not participate 
in a job which required more than two hours of walking or 
standing per day, or which required climbing and kneeling.  
The various diagnoses included end stage patellofemoral 
arthritis; however, there was no evidence that the Veteran 
required a right knee replacement or other intervention.  
Rather, the evidence showed that he had been treated 
conservatively and told to return to the clinic on an as 
needed basis.  

In light of the foregoing, the Board finds that the Veteran 
met or more nearly approximated the criteria for a 10 
percent rating for his service-connected right knee 
disability for the period from December 3, 2002 through 
June 10, 2005.

Since June 11, 2005

Since June 10, 2005, the Veteran has continued to report 
progressive, chronic knee pain and mechanical symptoms such 
as catching and locking; and a sensation of instability.  
Although the pain is reportedly constant, he argues that he 
has five or six exacerbations per day, especially with 
exertion, prolonged standing or walking or squatting and/or 
lifting objects greater than 20 to 30 pounds.  Despite his 
reports of instability, he denies actual episodes of 
dislocation or subluxation; and there are no such episodes 
on examination.  

Nevertheless, the Veteran states that his right knee 
disability has gotten worse over the past ten years.  He 
notes that he could probably walk a mile about two years 
ago, but that now he can only walk over one block.  He also 
reports difficulty climbing stairs, and that he is unable 
to perform household work including such as mopping the 
floor, or mowing the lawn.  Sitting activities are 
reportedly okay but even then, he notes increased pain and 
stiffness after prolonged periods of sitting.

Since June 10, 2005 the Veteran's right knee disability has 
continued to be manifested, objectively, by pain, crepitus, 
and limitation of motion.  He is able to extend his right 
knee to 10 degrees and to flex the knee to 80 degrees.  
However, during tests of repetitive motion, he complained 
of fatigue and significant pain throughout the range of 
motion.  On those occasions, he is unable to extend his 
right knee to no more than 30 degrees, and he is able to 
flex the knee to no more than 60 degrees.  Although the 
degree of flexion remains noncompensable, the degree of 
extension is compatible with the 40 percent schedular 
rating currently in effect.  There is no evidence, however, 
even when considering the appellant's complaints of pain 
that the appellant's right knee disorder has ever been 
limited in extension to 45 degrees.

In making this decision the Board acknowledges that the 
Veteran demonstrates 3+ effusion and significant 
patellofemoral crepitus on motion.  He also has diffuse 
tenderness to palpation over the medial and lateral femoral 
condyles, and medial and lateral joint line tenderness.  
While he walks with an antalgic gait, he does not wear a 
brace or use an assistive device for ambulation.  Indeed, 
the strength in all muscle groups is normal at 5/5, and 
testing shows that his right knee is stable.  Moreover, he 
does not currently demonstrate evidence of associated 
warmth, deformity, or discoloration, and there remain no 
demonstrated deficits in his strength, reflexes, or 
sensation.  Therefore, there is no basis for a rating in 
excess of 40 percent, either on the basis of limitation of 
motion or instability.  

Additional Considerations

In arriving at the foregoing decisions, the Board has 
carefully considered the Veteran's contentions, 
particularly with respect to pain.  Indeed, the Veteran 
contends increased ratings for his service-connected knee 
disabilities are warranted on the basis of severe pain, 
especially with exertion.  He claims that his pain causes 
increased functional loss and that during flareups, it is 
excruciating.  Such contentions necessitate consideration 
of the factors noted in DeLuca above.

While the Veteran complains of severe bilateral knee pain, 
the rating schedule contemplates painful joint motion and 
recognizes pain as a potential cause of functional loss.  
38 C.F.R. §§ 4.45, 4.59.  Pain evidenced by visible 
behavior and supported by adequate pathology is indicative 
of functional loss (evidence added).  38 C.F.R. § 4.40.  
Actually painful joints are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  
The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, while the Veteran complains of severe 
bilateral knee pain which is evidenced by facial grimacing 
during tests of knee motion, his subjective complaints and 
facial grimacing is not credible evidence of objectively 
severe pain in the absence of additional clinically 
observable pathology.  In reviewing the record for such 
pathology the Board finds no evidence that the appellant's 
pain clinically requires a brace or other support, no 
evidence of disuse atrophy, that is, the pain does not 
preclude use of either joint to the point where the 
surrounding muscle tissue has atrophied; and no evidence of 
incoordination on use.  If the appellant's complaint of 
continuously severe, and at times "excruciating," pain, 
is to be believed the clinical evidence must show these, or 
like objective pathological manifestations.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The evidence, however, does not show 
any additional observable pathology due to pain.  Hence, 
while the appellant is at all times entitled to at least a 
compensable rating for each of the affected knee due to 
pain, an objective basis for increasing these ratings based 
on the appellant's subjective complaints of pain is not 
shown. 

The Board also considered the fact that some radiologists 
have found the appellant to suffer from severe degenerative 
joint disease of the knees.  Regardless of its radiological 
severity, however, degenerative joint disease is rated 
based on the limitation of motion shown.  38 C.F.R. 
§ 4.71a.  The objective impact of any limitation of motion 
caused by arthritis is discussed above.  To the extent that 
there may be subjective extraschedular pathology that 
factor is the subject of the remand below. 


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury, from August 11, 1998 to 
October 1, 2001, is denied.

Entitlement to a 20 percent rating for the residuals of a 
left knee injury, from October 2, 2001 to December 2, 2002, 
is granted subject to the laws and regulations governing 
the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury, from December 3, 2002 to 
the present, is denied.

Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right knee injury, effective August 
11, 1998 through May 30, 2000, is denied.

Entitlement to a rating in excess of 40 percent for the 
residuals of a right knee injury, effective May 31, 2000, 
is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury, effective June 1, 2000 
through October 1, 2001, is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a right knee injury, effective October 2, 2001 
through December 2, 2002, is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury, effective December 3, 
2002 through June 10, 2005, is denied.
Entitlement to a rating in excess of 40 percent for the 
residuals of a right knee injury, effective June 11, 2005, 
is denied.


REMAND

The Board next considers the possibility of an 
extraschedular evaluation for each of these disabilities 
during the time periods indicated.  38 C.F.R. § 3.321(b)(1) 
(2008).  The Board, however, is not authorized to render 
such a decision in the first instance.  Still, it may refer 
the case to the Director of the VA Compensation and Pension 
Service for the possible approval of an extraschedular 
rating for either or both of the Veteran's service-
connected knee disabilities.  

Extraschedular ratings contemplate such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2008).  

At this time, however, the claims file does not include the 
Veteran's employment records.  Such records could be 
relevant to the consideration of a referral for an 
extraschedular evaluation.  Therefore, they should be 
requested prior to further action by the Board.  

Accordingly, the case is remanded for the following 
actions:

1.  Request that the Veteran provide 
the name and address of any health care 
providers or examiners, who have 
treated or examined him for his 
service-connected knee disabilities 
since May 2005.  Also request that the 
Veteran furnish the dates of such 
treatment.  Thereafter, the RO should 
undertake all appropriate development.  
If any records identified pertain to 
treatment provided by any entity of the 
Federal Government, and if the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain 
in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; 
(b) explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
2.  Request that the Veteran provide a 
history of his employment since August 
11, 1998, including, but not limited 
to, the name and address of each 
employer, as well as the dates of each 
period of employment.  For any period 
that the Veteran was self-employed, 
request that he provide the name and 
address of the people who hired him, 
including, but not limited to, clients 
and any contractors or sub-contractors 
for whom he worked.  Also request that 
the Veteran provide the dates of each 
period of self-employment.  The RO 
should then undertake all appropriate 
development to secure any pertinent 
records to include employment records, 
employment applications, medical 
records including pre-employment 
examinations; reports of duty 
limitations or job changes and the 
reasons for same; reports of workman's 
compensation claims or claims for other 
disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; and 
reports of termination and any 
associated disability severance pay.  
The RO's attempt to secure these 
records must comply with the Veterans 
Claims Assistance Act of 2000Veterans 
Claims Assistance Act of 2000.

3.  When the actions requested have 
been completed, undertake any other 
necessary development, such as 
scheduling any indicated VA 
examinations.  The RO must then refer 
the case to the Director of the VA 
Compensation and Pension Service for 
their consideration of the appellant's 
entitlement to an extraschedular rating 
for either or both of the Veteran's 
service-connected knee disabilities for 
the time periods indicated.  If any 
benefits sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


